[Cite as Groves v. Mallory, 125 Ohio St.3d 160, 2010-Ohio-1805.]




              GROVES, APPELLANT, v. MALLORY, JUDGE, APPELLEE.
        [Cite as Groves v. Mallory, 125 Ohio St.3d 160, 2010-Ohio-1805.]
Appeal from dismissal of a petition for a writ of mandamus — Timely appeal not
        filed — Judgment affirmed.
     (No. 2009-2256 — Submitted April 20, 2010 — Decided April 28, 2010.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-090777.
                                 __________________
        Per Curiam.
        {¶ 1} We dismiss the appeal of appellant, Larry Groves, because
although he challenges the court of appeals’ September 2009 judgment dismissing
his petition for a writ of mandamus, he did not file a timely appeal from that
judgment.     S.Ct.Prac.R. 2.2(A)(1)(a) (“To perfect an appeal from a court of
appeals to the Supreme Court * * *, the appellant shall file a notice of appeal in
the Supreme Court within forty-five days from the entry of the judgment being
appealed”); State ex rel. Martin v. Ohio Adult Parole Auth., 124 Ohio St.3d 63,
2009-Ohio-6164, 918 N.E.2d 1005, ¶ 1. Neither the court of appeals’ November
2009 entry striking Groves’s initial notice of appeal, which was erroneously filed
by him in the court of appeals instead of this court, nor the court of appeals’
November 2009 entry denying his motion for reconsideration of its dismissal of
the mandamus petition extended his time to appeal the court of appeals’
September 2009 judgment dismissing his mandamus petition. Id.
                                                                     Appeal dismissed.
        PFEIFER,     ACTING     C.J.,    and    LUNDBERG       STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
        The late CHIEF JUSTICE THOMAS J. MOYER did not participate in the
decision in this case.
                           SUPREME COURT OF OHIO




                               __________________
       Larry Groves, pro se.
       Joseph T. Deters, Hamilton County Prosecuting Attorney, and Phillip R.
Cummings, Assistant Prosecuting Attorney, for appellee.
                               __________________




                                       2